— Appeal from a decision of the Unemployment Insurance Appeal Board, filed October 23, 1991, which ruled *927that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
The Unemployment Insurance Appeal Board accepted the testimony of claimant’s supervisor that he observed claimant, a packer for a shipping company, take a dress from an open box in the warehouse and place it into a metal container that claimant used for carrying his food to work. Although claimant denies that he stole anything, this merely raised a question of credibility for the Board to resolve (see, Matter of Shea [Ross], 53 AD2d 945, lv denied 41 NY2d 801; Matter of Gadson [Catherwood] 28 AD2d 1049). In addition, there is no evidence in the record to support claimant’s contentions as to why he was discharged. Under the circumstances, the Board’s determination that claimant’s actions amounted to misconduct, thus disqualifying him from receiving unemployment insurance benefits, is supported by substantial evidence and must be upheld (see, Matter of Attie [Skott Edwards Consultants— Roberts], 134 AD2d 751; Matter of Villegas [Levine], 49 AD2d 783).
Weiss, P. J., Yesawich Jr., Levine, Crew III and Casey, JJ., concur. Ordered that the decision is affirmed, without costs.